               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 ANGELA CLARKE and FREDERICK
 CLARKE,                                       NO. 3:18-CV-1925
       Plaintiffs,
                                               (JUDGE CAPUTO)
              v.
 LIBERTY MUTUAL INSURANCE
 COMPANY and LM GENERAL
 INSURANCE COMPANY,
       Defendants.
                                    ORDER
      NOW, this 19th day of March, 2019, IT IS HEREBY ORDERED that
Plaintiffs’ Motion for Reconsideration or in the Alternative for Certification for
Discretionary Appeal (Doc. 22) is DENIED.


                                              /s/ A. Richard Caputo
                                              A. Richard Caputo
                                              United States District Judge
